B. FLETCHER, Circuit Judge,
concurring.
I concur in the majority’s disposition. I write separately to commend the district court for its thoughtful analysis of the factors that led to its conclusion that the evidence should be suppressed because Singh had not consented to the search. *731The district court did not have the benefit of the Supreme Court’s opinion in United States v. Drayton, — U.S.-, 122 S.Ct. 2105, 153 L.Ed.2d 242 (2002), that was decided a few months after its ruling and that compels our reversal.
At a common-sense level, I note that the precedents force us to indulge in fictions as we determine the answers to such questions as, “Did the defendant feel free to leave or to refuse consent?” Were we to present the facts to one hundred psychologists, I venture that one hundred would answer “no” to both questions.